          Case 2:20-cv-01466-APG-DJA Document 32 Filed 02/24/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 HOLLY SESOCK, et al.,                                  Case No.: 2:20-cv-01466-APG-DJA

 4          Plaintiffs                                    Order Denying Motion to Dismiss

 5 v.                                                                [ECF No. 31]

 6 D1 KENNELS, et al.,

 7          Defendants

 8         I previously denied the motion to dismiss filed by counterdefendants Flavio Guitierrez

 9 and Holly Sesock because it exceeded the page limit for motions to dismiss without leave of

10 court. LR 7-3(b). Immediately thereafter, Guitierrez and Sesock filed another motion to dismiss

11 that again exceeds the page limit.

12         I THEREFORE ORDER that counterdefendants Flavio Guitierrez and Holly Sesock’s

13 motion to dismiss (ECF No. 31) is DENIED without prejudice for failing to comply with the

14 Local Rules.

15         DATED this 24th day of February, 2021.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
